 Case: 4:18-cv-01283-SRC Doc. #: 41 Filed: 10/16/19 Page: 1 of 2 PageID #: 223




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 TAMARA O’REILLY,                            )
                                             )
        Plaintiff(s),                        )
                                             )
        vs.                                  )       Case No. 4:18CV01283 SRC
                                             )
 DAUGHERTY SYSTEMS, INC.,                    )
                                             )
        Defendant(s).                        )

                                            ORDER

       The Court held a hearing on Plaintiff Tamara O’Reilly’s Third Motion to Compel [35].

The motion is granted in part, and denied, in part. The Court orders the following:

       1.      Daugherty Systems shall produce the information and documents requested in

O’Reillys Interrogatory No. 3, and Request for Production of Documents No. 12 for 35

personnel with a variety of titles and roles for each of Daugherty Systems’ branch offices. The

parties must agree upon the exact titles and roles to be produced no later than October 22, 2019.

Daugherty Systems must produce the requested information no later than November 5, 2019.

       2.      The “attorneys’ eyes only” designation on wage and payroll documents shall be

removed as to Ms. O’Reilly.

       3.      Daugherty Systems shall file a statement of compliance with the Court on

completion of the discovery production.




                                                 1
 Case: 4:18-cv-01283-SRC Doc. #: 41 Filed: 10/16/19 Page: 2 of 2 PageID #: 224




       4.     O’Reilly’s motion to compel as to Request for Production No. 18 is denied

without prejudice.

       So Ordered this 16th day of October, 2019.



                                           STEPHEN R. CLARK
                                           UNITED STATES DISTRICT JUDGE




                                              2
